 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )                Case No. MC18-0130RSL
                           Plaintiffs,      )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   BAILEY WAYSEN, INC.,                   )                GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     KEY BANK, N.A.,                        )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Bailey Waysen, Inc., has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19
     Key Bank, N.A. The Court having reviewed the record in this matter, it is hereby ORDERED
20
     that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiffs’ counsel on
21
     December 17, 2018, at Dkt. # 1-3.
22
23
            Dated this 19th day of December, 2018.
24
25                                             A
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
